Citation Nr: 9906052	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-05 539	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a bilateral heel 
disorder.

2. Entitlement to service connection for a bilateral leg 
disorder.

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for dizzy spells.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from October 1996 and May 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO & IC) in St. Paul, 
Minnesota.  In August 1998, the veteran was afforded a 
hearing before the undersigned Board member.

The issues of service connection for dizzy spells, a 
bilateral leg disorder, manifested by leg pain, and a back 
disorder, manifested by back pain, as secondary to a 
bilateral heel condition is the subject of a remand section 
of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts he has a bilateral heel disorder, dizzy 
spells, a bilateral leg disorder, manifested by leg pain, and 
a back disorder, manifested by back pain, as a result of 
active military service. Reference is made to the evidence of 
record and a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence of record 
supports the grant of service connection for a bilateral heel 
disorder and that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claims for service 
connection for a bilateral leg disorder, dizzy spells and a 
back disorder are well-grounded claims.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran was diagnosed with keratodermia of both heels 
in active miliary service and underwent bilateral heel 
surgery.

3. Residuals of bilateral heel surgery with loss of 
proprioceptive sense and imbalance and complaints of pain 
were privately diagnosed and may not be dissociated from 
the veteran's bilateral heel surgery in service.

4. No competent evidence has been submitted to demonstrate 
that the veteran currently has a bilateral leg disorder, 
dizzy spells or a back disorder, or degenerative arthritis 
of the spine, related to service.


CONCLUSIONS OF LAW
1. The veteran's bilateral heel disorder, manifested by a 
loss of proprioceptive sense and complaints of pain, was 
incurred inservice.  38 U.S.C.A. § 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).
2. The veteran has not submitted evidence of well-grounded 
claims for service connection for a bilateral leg 
disorder, dizzy spells and a back disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral heel 
and leg disorders, dizzy spells and a back disorder.  The 
legal question to be answered, initially, is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of his claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the veteran's claim 
for service connection for a bilateral heel disorder is well 
grounded and his claims for service connection for a 
bilateral leg disorder, dizziness and a back disorder are not 
well grounded.

I.  Factual Background

When examined for enlistment into service in February 1952, 
there was no report of foot, lower extremity, musculoskeletal 
or neurologic abnormality and the veteran was found qualified 
for active service.  Service medical records show that the 
veteran was seen in the clinic in June 1952 with complaints 
of large calluses on both heels.  Examination revealed that 
he had huge piled on calluses with a cystic area, especially 
on the right heel.  It was recommended that the veteran have 
a dermatologic examination for possible salicylic acid 
treatment and hospitalization.  According to a dermatology 
clinic report, dated two weeks later, the veteran had 
keratodermia of both heels of unknown etiology.  His calluses 
were pared down and treated with salicylic acid.  The veteran 
was told to return in two months.  When examined for 
separation in February 1955, there was no report of foot, 
lower extremity, musculoskeletal or neurologic abnormality.

Post service, private and VA medical records and statements, 
dated in 1983 and from 1991 to 1998, are associated with the 
claims file.  According to private hospital records and a 
July 1983 statement from Michael Pinzur, M.D., an 
orthopedist, the veteran was a 51-year-old right hemiplegic 
who had a ruptured aneurysm in April 1981.  In an October 
1983 statement, Dr. Pinzur concluded that the veteran had a 
significant physical deformity and was incapable of any 
rehabilitation in the upper extremity; therefore, he should 
be considered a one-handed individual.  Dr. Pinzur said the 
veteran's lower extremity could be treated with several forms 
of treatment, but without surgery, the doctor expected he 
would be able to ambulate with marked restriction as to speed 
and distance.  Even with intervention, he might be able to 
improve, but would always have significant deformity of his 
gait pattern.

According to private outpatient clinic treatment records 
dated in September 1991, Charles McGraw, M.D., examined the 
veteran who complained of severe back, right knee and hip 
pain.  Dr. McGraw opined that the veteran developed some 
osteoarthritis secondary to muscle atrophy and probably threw 
his back out due, to a certain extent, with loss of use of a 
majority of the muscles on that side of his body, as he had 
to throw his limbs in order to walk.  X-ray reports of the 
veteran's lumbar and thoracic spines showed significant 
osteoporosis, evidence of osteoarthritic changes and spinal 
bifida occulta.  X-ray of his knee was normal.  Medication 
was prescribed.

In January 1993, Dr. McGraw saw the veteran who had 
gastrointestinal complaints.  The veteran's problems included 
gastroenteritis, peptic ulcer disease, severe depression, 
anger, frustration and possible anxiety with associated 
dizziness at the time, probably secondary to a 
gastroenteritis virus.  Medication was prescribed.  When seen 
the following week, the veteran was still agitated, but 
appeared more relaxed.

Dr. McGraw examined the veteran in April 1995, who complained 
of neck and back pain that radiated down his right leg.  He 
had a right-sided hemiparesis secondary to a severe stroke.  
The assessment included pain syndrome.  When seen the next 
week, the veteran was observed to have grade 1 decubitus 
sores on his bottom and complained that his bottom, back and 
spine were painful.  The doctor noted that the veteran 
probably had neuritic pain secondary to his back injury.  
When seen in May 1995, the assessment was that the veteran 
was status post left hemispheral cerebrovascular accident.  
The veteran's back pain was probably secondary to an 
imbalance because of a fairly profound cerebral vascular 
accident that resulted in impairment of the right arm, that 
was paralysis of the right arm, and partial hemi-paralysis of 
the right leg.  Further assessment of his severe back pain 
was recommended.

In a July 1995 statement, Charles E Reed, M.D., said that the 
veteran's pain was due to degenerative arthritis of the 
spine.

In July 1996, Dr. McGraw examined the veteran who complained 
of a history of problems with his feet that included receipt 
of improper shoes in service and then undergoing heel 
surgery.  The veteran indicated that he was eventually 
discharged from service due to chronic pain in his heels.  
The veteran related most of his problems, including blood 
pressure, to pain from his heels.  Eventually he had a rather 
large stroke, apparently in 1981, from which the doctor 
observed he made a remarkable recovery.  According to the 
record entry, the veteran was convinced that the heel surgery 
effected him to have a stroke.  

When seen in August 1996, the veteran described sudden onsets 
of dizziness or vertigo that he could barely tolerate.  His 
past history was positive for a left hemispheral stroke with 
pronounced right-sided weakness that required him to ambulate 
with a four-prong walker.  A review of the musculoskeletal 
system was negative.  Dr. McGraw said that the veteran seemed 
to have a loss of proprioceptive sense because of whatever 
surgery was done on his heel.  That surgery made him lose his 
balance more.

Later in August 1996, Dr. McGraw examined the veteran again, 
assessed vertigo and recommended that his dizziness be 
assessed with a magnetic resonance imaging (MRI).  When seen 
in October 1996, the veteran complained of dizziness-type 
problems and was noted to have a history of a stroke and 
hypertension.  He complained of bilateral heel problems with 
severe pain especially in the right heel.  He had difficulty 
feeling it at times.  Dr. McGraw speculated that the veteran 
had arthritic pain that caused some difficulty.  The veteran 
said he had surgery in his heels and experienced problems 
ever since because of that.  Neurologically, the veteran 
appeared intact.  His motor and sensory function was intact 
and the assessment was hypertension.

When examined by Dr. McGraw in October 1996, the veteran 
complained of pain in his heels.  He wore a right ankle/foot 
orthesis and had a feeling of difficulty with the back of his 
legs.  

The veteran was evaluated at the Mayo Clinic in February 1997 
and complained of nonspecific bilateral heel pain.  He had 
hypersensitivity of the heels and soles of the feet since he 
had callosities removed surgically in the 1950's, but no 
immediate cause could be found for this.  X-rays of the 
veteran's feet showed osteoporosis of the right foot and 
ankle and were negative for the left foot and ankle.  
Regarding his complaints of low back pain, no diagnosed 
disorder was made and physical therapy was recommended.  X-
rays of the lumbosacral spine showed degenerative changes in 
the lumbar facet joints.  Final diagnoses included bilateral 
heel pain, nonspecific and low back pain.

VA hospitalized the veteran from February to April 1997 for 
rehabilitation following a broken hip.  According to the 
discharge summary, he described significant complaints that 
he had for several years.  However, the record further 
indicates that prior to hospitalization, the Mayo Clinic 
evaluated the veteran but no specific recommendations were 
made.  Diagnoses included longstanding complaints of pain 
from the top of his head down into his legs relating to an 
injury in 1952.  

A March 1998 VA outpatient treatment record reflects the 
veteran's complaints of bilateral heel pain of unknown 
etiology.  A July 1998 MRI report of the veteran's lumbar, 
thoracic and cervical spine reflects his history of neck and 
back pain.  Conclusions included canal stenosis from C3-4 to 
C6-7 due to broad-based uncomarginal spur changes.  Central 
deformity of the cord was seen throughout.  Further, 
degenerative disc changes at L3-4 and L4-5 and L5-S1 with 
mild midline bulging of the disc at all three levels were 
noted.

In a July 1998 statement, Dr. McGraw said the veteran had 
some hemangiomas in his spine at T-11 that could cause some 
of his symptoms and had some severe bilateral heel pain.  Dr. 
McGraw said the veteran reported having a top-secret job in 
service and related his heel pain to having his heels cut off 
in service.  While the doctor was uncertain if that happened 
or not, he said it was possible.  Further, Dr. McGraw said 
some of the veteran's pain may be due to the T-11/12 area 
hemangiomas or possibly due to the annular tear of the disc 
at L-5/5-1 and at L4/5 with some lateral stenosis of the 
neuroforamen.  Nevertheless, the doctor noted that the 
veteran had some bilateral radicular pain, although it seemed 
odd that it was in both heels.

At his August 1998 Board hearing, the veteran testified that 
he was given shoes that were too large for him when he 
entered service.  During basic training he developed large 
calluses on his heels, called keratodermia, that were 
surgically removed in June 1952.  Thereafter, he experienced 
heel problems with pain and had a desk-type job in service.  
He also experienced dizziness in service.  The veteran said 
his heels bothered him when he was discharged.  Post service, 
he did not seek treatment for his heel pain, but wore 
different shoes all the time to deal with the heel pain.  

In August 1998, the veteran underwent a neurological 
evaluation by Ryan B. Harrington, M. D.  The veteran's chief 
complaint was heel pain and prior stroke.  Dr. Harrington 
said the veteran brought records of his June 1952 heel 
surgery in service.  He complained of dizziness and said he 
had some heel pain since that time.  The veteran had a stroke 
in 1981 but could walk with a cane.  He said that since that 
time his heel pain continued to bother him and the heel 
problem was bilateral, not just on the right.  In his 
clinical impression, Dr. Harrington was unable to associate 
the heel surgery to the causation of the veteran's 1981 
stroke.  The doctor said that whether or not the stroke 
aggravated his heel pain was another question.  The veteran 
had lost proprioception in the right lower extremity, but not 
lost proprioception on the left, but said he had equal 
bilateral heel pain.  Therefore, it was difficult for the 
neurologist to clearly relate the conditions to his service-
connected heel surgery in 1952.

II.  Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Even if there is no record of arthritis in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).


A. Service Connection for a Bilateral Heel Disorder

The veteran has contended that service connection should be 
granted for a bilateral heel disorder.  He asserts that his 
current bilateral heel pain has its origins during his active 
military service.  As the medical of evidence of record 
shows, the veteran complained of bilateral heel pain in 
service that was diagnosed as keratodermia of both heels and 
that required surgical treatment.  Post service, he testified 
that his heels continued to hurt and he changed shoes 
frequently due to the heel pain.  According to July and 
August 1996 treatment records from Dr. McGraw, the veteran 
had a stroke in 1981 with residual right-sided weakness that 
necessitated his ambulating with a four-prong walker in his 
left hand.  The veteran reported having heel surgery in 
service and, according to the doctor, seemed to have a loss 
of proprioceptive sense because of the surgery that made him 
lose his balance more.  In July 1998, the doctor described 
the veteran's bilateral heel pain as severe and, in August 
1998, Dr. Harrington, a neurologist, reported loss of 
proprioception in the right lower extremity, but not on the 
left, with equal bilateral heel pain.

The Board, after reviewing the entire record, has determined 
that, in light of the foregoing, the evidence of record is 
consistent with the veteran's contentions with respect to 
whether he has a bilateral heel disorder that is related to 
the bilateral keratodermia for which he was treated in 
service.  On the service entrance examination, no pertinent 
findings related to a heel disorder were reported and the 
presumption of soundness applies.  However, as noted above, 
the Board recognizes that consequences of heel surgery may 
include loss of proprioceptive sense and imbalance, as 
reported above.  Considering this, and the requirement that 
the benefit of the doubt must be given to the veteran, the 
Board concludes that service connection should be granted for 
a bilateral heel disorder, manifested by loss of 
proprioceptive sense and complaints of pain.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §  3.303.


B.  Service Connection for a Bilateral Leg Disorder, Dizzy 
Spells and a Back Disorder

The veteran has contended that service connection should be 
granted for a bilateral leg disorder, dizzy spells and a back 
disorder.  Although the evidence shows that the veteran 
currently has complained of bilateral leg pain and been 
diagnosed with vertigo and degenerative arthritis in his 
spine, no competent medical evidence has been submitted to 
show that these disabilities are related to service or any 
incident thereof.  On the other hand, the record reflects 
that his musculoskeletal and neurologic systems, lower 
extremities and blood pressure were normal on separation from 
service and the first post service evidence of record of leg 
pain, arthritis of the spine and vertigo is from the 1990's, 
nearly forty years after the veteran's separation from 
service.  Moreover, the medical evidence shows that the 
veteran had a history of hypertension and suffered a 
debilitating stroke in 1981.  In fact, in September 1991, Dr. 
McGraw speculated that the veteran had developed some 
osteoarthritis secondary to muscle atrophy and probably threw 
his back out due, in part, to loss of use of a majority of 
the muscles on that (right) side of his body as he had to 
throw his limbs in order to walk.  In short, no medical 
opinion or other medical evidence relating the veteran's 
dizzy spells, bilateral leg pain and back pain to service or 
any incident of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claims.  The evidence now of record fails 
to show that the veteran has a bilateral leg disorder, dizzy 
spells or a back disorder related to service or any incident 
thereof.  Thus, these claims may not be considered well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since the claims 
are not well grounded, they must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Service connection for a bilateral heel disorder is granted.

Service connection for a bilateral leg disorder, dizzy spells 
and a back disorder is denied.




REMAND

In view of the above allowance, the issues of service 
connection for dizzy spells, a bilateral leg disorder, and a 
back disorder, as secondary to a bilateral heel condition now 
requires adjudication by the RO.  Therefore, the case is 
remanded to the RO for the following action:

The issues of service connection for 
dizzy spells, a bilateral leg disorder, 
and a back disorder, as secondary to a 
bilateral heel condition should be 
adjudicated by the RO. Should any of 
these issues be denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996). 



- 13 -


